Name: COMMISSION REGULATION (EC) No 47/96 of 12 January 1996 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  agricultural activity;  animal product
 Date Published: nan

 13. 1 . 96 EN Official Journal of the European Communities No L 10/31 COMMISSION REGULATION (EC) No 47/96 of 12 January 1996 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 2864/95 (3), as last amended by Regulation (EC) No 18/96 (4); Whereas it follows from foreseen criteria contained in Article 8 of Regulation (EEC) No 2777/75 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EC) No 2864/95 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 15 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1996 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 305, 19 . 12. 1995, p. 49. (3) OJ No L 300, 13 . 12 . 1995, p. 9. ft 01 No L 4, 6. 1 . 1996, p. 5: No L 10/32 EN Official Journal of the European Communities 13 . 1 . 96 ANNEX to the Commission Regulation of 12 January 1996 altering the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/100 units ECU/100 kg 0105 11 11 000 0105 11 19 000 01 01 2,00 2,00 0207 2510 000 04 8,00 0105 11 91 000 01 2,00 0207 25 90 000 04 8,00 0105 11 99 000 0105 12 00 000 0105 19 20 000 01 01 01 2,00 3,00 3,00 0207 14 20 900 0207 14 60 900 05 05 4,50 4,50 0207 14 70 190 05 4,50 4,50 ECU/100 kg 0207 14 70 290 05 0207 12 10 900 0207 12 90 190 02 03 02 30,00 8,00 33,00 0207 27 10 990 0207 27 60 000 04 04 15,00 6,50 \ 03 8,00 0207 27 70 000 04 6,50 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iran, Armenia, Azerbaijan, Georgia, Russia, Uzbekistan and Tajikistan, 03 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and those of 02 above, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia and the Czech Republic, 05 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.